Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 02/12/2021. Claims 1-6, 8-11 and 13-17 are currently pending. Claims 7 and 12 are canceled per Applicant’s request. The application is in condition for allowance.

Response to Amendment/Arguments
Applicant's amendment to the abstract and specification is sufficient to overcome the previous objections.
Applicant’s arguments to the corrected Fig. 6 of drawing objection (see pg.  5 line 1-3) are acknowledged, but somehow the new replacement drawing has not been submitted in the amendment filed 02/12/2021. Submission is requested.
Amendments to the claims accompanied with persuasive arguments are sufficient to overcome previous objections and rejections under 35 USC 112(b) and 101.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as shown in the attachment file named as “Examiner_Amendment-0226-2021.pdf”. 

Allowable Subject Matter
	Claims 1-6, 8-11 and 13-17 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
	As per claim 1, the closest prior art of record, Benson (US 20170081953 A1), hereinafter ‘Benson’, Zhang (US 20150134255 A1), hereinafter ‘Zhang’, Stoner (M. S. Stoner, “Technical Geosteering Finds the Sweet Spot”, E&P Magazine, November 2007, pgs. 71-77), hereinafter ‘Stoner’, and Carpenter (US 20170306750 A1), hereinafter, ‘Carpenter’, either singularly or in combination, fail to anticipate or render obvious limitations
	“(c) creating a node array comprised of a plurality of rows and columns of nodes, each of said nodes being assigned an RSD and a MD depending on its row and column in said node array, wherein said assigned RSD is a relative stratigraphic depth in said target formation and said MD is a measured distance along said target well bore;
	(d) selecting a starting node and an ending node from among said plurality of nodes, said starting node having a starting RSD and a starting MD, and said ending node having an ending RSD and an ending MD, said starting node and ending node defining a strat block;

	24(f) using said plurality of target RSD values to obtain a corresponding plurality of offset well log values from said offset well;
	(g) calculating a value representative of a difference between said plurality of target well log values and said plurality of offset well log values, thereby calculating a distance between said starting node and said ending node;
	(h) performing at least steps (d) through (g) until a plurality of distance values between a corresponding plurality of different starting and ending nodes has been calculated;
	(i) using said plurality of distances to determine a minimum distance travel path through said plurality of different starting and ending nodes, said minimum distance travel path comprising a plurality of selected nodes in said node array, thereby determining a corresponding plurality of strat blocks;
	(j) using said plurality of strat blocks to determine the path with the target formation traveled by the target well bore;
	(k) forming a steering plan for the target well based on the path determined in step (j) and
	(l) controlling the trajectory of the target well to stay within the target formation according to the steering plan” in combination with other limitations.

i.e. total vertical depth, corrected logging history data [0004], offset well, gamma logs, borehole 106, equivalent to target well [0061], correlation between the type log data 1502 and active well data 1504 [0145, Fig. 5], use of two curve data in the matrix form, calculation of Euclidean distances from each point in the curve, then absolute distance matrix is derived, and the minimum path distance is determined from the absolute distance matrix [0150], a target area 124 may be a subsurface point or points defined by coordinates or other markers that indicate where the borehole 106 is to end or may simply define a depth range within which the borehole 106 is to remain ‘e.g., the layer 116 itself’, the target area 124 may be any shape and size, and may be defined in any way [0060, Fig. 1A]”, but fails to explicitly disclose the above recited limitations.

	Zhang discloses “a method for stratigraphic and structural modeling of a wellbore [col 1 line 60-61], calculating a true stratigraphic thickness in three dimensions using a shortest distance in three dimensions between the reference surface and any point along a wellbore path described by a formation measurement [line 63-67], and generating ... three dimensional stratigraphic and structural models using the computed true stratigraphic thickness in three dimensions [col 1 line 67- col 2 line 2]”, but is silent regarding the above recited limitations.

	Stoner discloses “relative stratigraphic depth ‘RSD’ [pg. 71, col 3 line 7-8], RSD type log [pg. 72 right col line 10], measured depth ‘MD’ [pg. 72 col 2 line 3-5], cross-

	Carpenter discloses “systems and methods for performing transposition of logs onto horizontal wells [0009], use data from an offset well in conjunction with a geological model to create pseudo logs. A pseudo log may be defined as a geometric projection of an offset well log along a well path through a geological model [0010], using only a gamma ray and / or mud log and traditional cuttings data [0011], FIG. 1 is a diagram showing a geometric projection along a horizontal well path through a geological formation 100 [0012]”, but is silent regarding the above recited limitations.

	As per claim 11, the closest prior art of record, Benson, Zhang, Stoner and Carpenter, either singularly or in combination, fail to anticipate or render obvious limitations
	“(iii) creating a node array comprised of a plurality of rows and columns of nodes, each of said nodes being assigned an RSD and a MD depending on its row and column in said node array, wherein said assigned RSD is a relative stratigraphic depth in said target formation and said MD is a measured distance along said target wellbore;
	(iv) selecting a starting node and an ending node from among said plurality of nodes, said starting node having a starting RSD and a starting MD, and said ending node having an ending RSD and an ending MD, said starting node and ending node defining a strat block;

	(vi) using said plurality of target RSD values to obtain a corresponding plurality of offset well log values from said offset well;
	(vii) calculating a value representative of a difference between said plurality of target well log values and said plurality of offset well log values, thereby calculating a distance between said starting node and said ending node;
	(viii) performing at least steps (iv) through (vii) until a plurality of distance values between a corresponding plurality of different starting and ending nodes has been calculated;
	(ix) using said plurality of distances to determine a minimum distance travel path through said plurality of different starting and ending nodes, said minimum distance travel path comprising a plurality of selected nodes in said node array, thereby determining a corresponding plurality of strat blocks;
	(x) using said plurality of strat blocks to determine the path with the target formation traveled by the horizontally drilled well” in combination with other limitations according to the same reason explained above in claim 1.

	As per claims 2-6, 8-10 and 17-17, claims are also allowed because base claims 1 and 11 are allowed.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DOUGLAS KAY/Examiner, Art Unit 2865   

                                                                                                                                                                                                      /ALEXANDER SATANOVSKY/ Primary Examiner, Art Unit 2863